 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11 ROY RIOS, an individual, RUSTY Case No.: 8:20-cv-00017-JVS-JDE
   RENDON, an individual, and LUIS
12 LICEA, an individual,
                                   ORDER GRANTING DISMISSAL OF
13                                 ENTIRE ACTION WITH PREJUDCE
              Plaintiffs,
14
               v.
15                                         Complaint filed: December 4, 2019
16
   CVB, INC., a Utah corporation; and DOES Removal Date: January 3, 2020
   1-10, inclusive,
17
               Defendants.
18

19
20

21

22

23

24

25

26

27

28

                    ORDER GRANTING DISMISSAL OF ENTIRE ACTION
 1         The Court, having considered the parties’ Stipulation for Dismissal Pursuant to
 2   Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby dismisses with
 3   prejudice Plaintiffs’ Complaint in the above-entitled action. Each party shall bear their
 4   own respective costs and attorneys’ fees.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated: March 27, 2020                 By: _____________________________
                                               The Honorable James V. Selna
 9                                             United States District Court Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                        -1-
                      ORDER GRANTING DISMISSAL OF ENTIRE ACTION
